DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Christmas tree valve with a master valve and a swab valve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the first line should be amended to recite --A method-- to remove the implied phrase.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 4, 6, 8, 11 and 20 are objected to because of the following informalities: in regards to claims 4, 11 and 20, while they are not necessarily objected to, it is suggested that they are reviewed.  Based on FIG. 2C, as well as the wording of claim 20, it is possible that claims 4 and 11 should be amended to recite --a radial gap between the exterior surface of the swellable packer and the interior surface of the casing--.  In claim 6, the last line should end with a period rather than a semicolon.  In claim 8, the last line on page 50 should be amended to end with --and--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites the limitation "the exterior surface of the swellable packer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 17-19 and 21-24 are rejected under 35 USC 103 as being unpatentable over Lopez de Cardenas et al. (US 8,276,674 B2) (“Lopez de Cardenas”), alone.
Referring to claim 17: Lopez de Cardenas teaches an apparatus for guiding an untethered measurement device used in a subterranean well ascending from a space provided by a casing (unlabeled in Figs. 9A-9H) and a production conduit 20 (column 3, lines 32-36; column 8, lines 49-51), the apparatus comprising:
the production conduit; and
a swellable packer 610, the swellable packer secured radially on an exterior surface of the production conduit, the swellable packer being in a non-swollen configuration (FIG. 9A),
wherein the swellable packer is configured to transition to a swollen configuration upon contacting a fluidic component at a target depth of the subterranean well (FIG. 9E; column 8, lines 14-17).
While Lopez de Cardenas teaches securing the packers at various locations throughout the wellbore (Figs. 1, 4A, 6, 10A and 11A), Lopez de Cardenas does not specifically teach the swellable packer secured radially at or proximate to a terminus of the production conduit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packer location taught by Lopez de Cardenas to be at or proximate to a terminus of the production conduit since such a modification would enable the user to control fluid flow paths at the end of the conduit in the downhole-most zone.
Referring to claims 18 and 19: Lopez de Cardenas teaches the swellable packer in the swollen configuration is in contact with an interior surface of the casing (FIG. 9E).  While Lopez de Cardenas does not specifically teach the swellable packer in the swollen configuration is not in contact with an interior surface of the casing in the embodiment shown in Figs. 9A-9H, Lopez de Cardenas does teach a swellable packer in the swollen configuration is not in contact with an interior surface of the casing (see gap 14 in FIG. 1).  Since there is no criticality provided for only one final extend of the swellable packer in the swollen configuration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swollen configuration taught by Lopez de Cardenas to be in contact or not in contact with the casing as a matter of design choice.
Referring to claims 21 and 23: Lopez de Cardenas teaches the fluidic component is water-based or oil-based (column 8, lines 14-17).
Referring to claims 22 and 24: Lopez de Cardenas does not specifically teach the swellable packer comprises a swellable material selected from the group consisting of: a polyacrylamide, a polyacrylate, a polysaccharide, starch, clay, an alkaline earth oxide, a superabsorber, ethylene-propylene-copolymer rubber, ethylene- propylene-diene terpolymer rubber, butyl rubber, halogenated butyl rubber, styrene butadiene rubber, ethylene propylene diene monomer rubber, natural rubber, ethylene vinyl acetate rubber, hydrogenized acrylonitrile-butadiene rubber, acrylonitrile butadiene rubber, isoprene rubber, chloroprene rubber, polynorbornene, and combinations of the same.  However, since there is no criticality provided for only one type of swellable material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swellable material taught by Lopez de Cardenas since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 1-16 and 20 are rejected under 35 USC 103 as being unpatentable over Lopez de Cardenas and in view of DEFFENBAUGH et al. (US 2016/0320769 A1) (“Deffenbaugh”).
Referring to claims 1 and 6-8: Lopez de Cardenas teaches a method for measuring properties along a subterranean well and for guiding an untethered measurement device used in a well ascending from a space provided by a casing and a terminus of a production conduit, the method comprising the steps of:
securing a swellable packer 610 radially on an exterior surface of a production conduit 20 (column 3, lines 32-36; column 8, lines 49-51), the swellable packer being in a non-swollen configuration (FIG. 9A);
deploying the production conduit into the subterranean well to a target depth (column 7, lines 61-64);
contacting the swellable packer with a fluidic component at the target depth such that the swellable packer transitions to a swollen configuration (FIG. 9E; column 8, lines 14-17);
deploying an untethered sensing device into the subterranean well (claim 1); and
sensing using the untethered measurement device (claim 1).
While Lopez de Cardenas teaches securing the packers at various locations throughout the wellbore (Figs. 1, 4A, 6, 10A and 11A), Lopez de Cardenas does not specifically teach securing a swellable packer radially at or proximate to a terminus of the production conduit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packer location taught by Lopez de Cardenas to be at or proximate to a terminus of the production conduit since such a modification would enable the user to control fluid flow paths at the end of the conduit in the downhole-most zone.
Further, Lopez de Cardenas does not specifically teach deploying and retrieving an untethered measurement device.  Deffenbaugh teaches a method comprising the steps of:
deploying an untethered measurement device 100, 200 into the subterranean well ¶ [0013];
taking measurements using the untethered measurement device of one selected from the group consisting of: physical properties in the subterranean well, chemical properties in the subterranean well, structural properties in the subterranean well [0013], dynamics of the untethered measurement device, position of the untethered measurement device, and combinations thereof; and
retrieving the untethered measurement device from the subterranean well after the untethered measurement device changes at least one of: the buoyancy and the drag and ascends in the subterranean well [0047]-[0049],
wherein the deploying step comprises the steps of:
closing a master valve of a Christmas tree valve;
opening a swab valve of the Christmas tree valve;
introducing the untethered measurement device through the swab valve;
closing the swab valve; and
opening the master valve, and
wherein the retrieving step comprises the steps of:
closing a master valve of a Christmas tree valve;
opening a swab valve of the Christmas tree valve; and
retrieving the untethered measurement device through the swab valve [0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lopez de Cardenas to include deploying and retrieving an untethered measurement device as taught by Deffenbaugh in order to be able to measure downhole properties, which can be deployed by a single individual, without taking the well off-line (Deffenbaugh [0009]).
Referring to claims 2, 3, 9 and 10: Lopez de Cardenas teaches the swellable packer in the swollen configuration is in contact with an interior surface of the casing (FIG. 9E).  While Lopez de Cardenas does not specifically teach the swellable packer in the swollen configuration is not in contact with an interior surface of the casing in the embodiment shown in Figs. 9A-9H, Lopez de Cardenas does teach a swellable packer in the swollen configuration is not in contact with an interior surface of the casing (see gap 14 in FIG. 1).  Since there is no criticality provided for only one final extend of the swellable packer in the swollen configuration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swollen configuration taught by Lopez de Cardenas to be in contact or not in contact with the casing as a matter of design choice.
Referring to claims 4 and 11: While Lopez de Cardenas teaches a radial gap between the exterior surface of the production conduit and the interior surface of the casing is less than an inner diameter of the production conduit (FIG. 9A) and Deffenbaugh teaches a diameter of the untethered measurement device [0021], Lopez de Cardenas and Deffenbaugh do not specifically teach a radial gap between the exterior surface of the production conduit and the interior surface of the casing is less than a diameter of the untethered measurement device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radial gap taught by Lopez de Cardenas to be less than the diameter of the untethered measurement device taught by Deffenbaugh in order to ensure that the device is retrieved via the central conduit, rather than getting lodged or lost in the annular region.
Referring to claims 13 and 15: Lopez de Cardenas teaches the fluidic component is water-based or oil-based (column 8, lines 14-17).
Referring to claims 5, 12, 14 and 16: Lopez de Cardenas does not specifically teach the swellable packer comprises a swellable material selected from the group consisting of: a polyacrylamide, a polyacrylate, a polysaccharide, starch, clay, an alkaline earth oxide, a superabsorber, ethylene-propylene-copolymer rubber, ethylene-propylene-diene terpolymer rubber, butyl rubber, halogenated butyl rubber, styrene butadiene rubber, ethylene propylene diene monomer rubber, natural rubber, ethylene vinyl acetate rubber, hydrogenized acrylonitrile-butadiene rubber, acrylonitrile butadiene rubber, isoprene rubber, chloroprene rubber, polynorbornene, and combinations of the same.  However, since there is no criticality provided for only one type of swellable material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swellable material taught by Lopez de Cardenas since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, once the swellable material is modified as above, Lopez de Cardenas would teach the swellable packer in the swollen configuration has a meshed configuration since “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Referring to claim 20: While Lopez de Cardenas teaches a radial gap 14 between the exterior surface of the swellable packer and the interior surface of the casing is less than an inner diameter of the production conduit (FIG. 9A) and Deffenbaugh teaches a diameter of the untethered measurement device [0021], Lopez de Cardenas and Deffenbaugh do not specifically teach a radial gap between the exterior surface of the swellable packer and the interior surface of the casing is less than a diameter of the untethered measurement device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radial gap taught by Lopez de Cardenas to be less than the diameter of the untethered measurement device taught by Deffenbaugh in order to ensure that the device is retrieved via the central conduit, rather than getting lodged or lost in the annular region.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deffenbaugh et al. (US 10,900,351 B2) also teaches an untethered measurement device in a wellbore.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


07 October 2022